         Case 1:20-cv-02511-EGS Document 12 Filed 11/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ROBERT C. LAITY,                           )
                                           )
      Plaintiff,                           )
                                           ) Case No. 20-cv-2511-EGS
      v.                                   )
                                           )
KAMALA DEVI HARRIS                         )
                                           )
      Defendant.                           )
__________________________________________)


                                ERRATUM TO
                         U.S. ALLEGIANCE INSTITUTE
                            BRIEF AMICUS CURIAE
              IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS

       Movant U.S. Allegiance Institute hereby submits an erratum to the amicus curiae brief

attached to its motion for leave to file. Due to a scrivener’s error, the word “not” was omitted

from the conclusion. As the motion for leave was filed only yesterday, the Court has not yet

ruled on the motion, and as no other substantive changes were made to the brief, it is believed

that no party will be prejudiced by this revision.

                                      Respectfully submitted,


      /s William J. Olson                            Mario Apuzzo* (NJ Bar No. 030611982)
William J. Olson (D.C. Bar No. 233833)               185 Gatzmer Avenue
Jeremiah L. Morgan (D.C. Bar No. 1012943)            Jamesburg, New Jersey 08831
William J. Olson, P.C.                               (732) 521-1900
370 Maple Avenue West, Suite 4                       apuzzo@erols.com
Vienna, Virginia 22180-5615                          *pro hac vice motion forthcoming
(703) 356-5070
wjo@mindspring.com
                                                     Counsel for Amicus Curiae
Dated: November 10, 2020                             U.S. Allegiance Institute
